Exhibit 99.1 VIA SEDAR To the Securities Regulatory Authorities: RE: EntréeGold Inc. (the “Company”) Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations (“NI 51-102”) Pursuant to section 11.3 of NI 51-102, this report briefly describes the matters voted upon and the outcome of the votes at the annual general meeting of the shareholders of Entrée Gold Inc. held on May 16, 2011 in Vancouver, British Columbia. MATTERS VOTED UPON OUTCOME 1 . To determine the number of directors at CARRIED on a show of hands seven. 2 . To elect the seven nominees set forth in CARRIED on a show of hands the Company’s Information Circular for the annual general meeting to be held on May 16, 2011, as directors for the ensuing year. 3 . To re-appoint Davidson & Company CARRIED on a show of hands LLP, Chartered Accountants, as the Company’s auditor for the ensuing financial year and to authorize the directors to set the auditor’s remuneration. 4 . To approve amendments to, and the CARRIED on a show of hands renewal of, the Company’s Stock Option Plan. Yours truly, ENTRÉE GOLD INC. “Susan McLeod” Susan McLeod Vice President, Legal Affairs and Corporate Secretary
